        2:20-cv-01687-DCN        Date Filed 12/23/20     Entry Number 85        Page 1 of 2




                                                     U.S. Department of Justice

                                                     U.S. Attorneys Office – District of South Carolina


Lee E. Berlinksy
U.S. Attorneys Office
P.O. Box 978
Charleston, SC 29402
Lee.berlinksy@usdoj.gov
Facsimile 843.727.4443
Telephone 843.727.4381



                                                     December 23, 2020

Via CM/ECF Only

The Honorable David C. Norton
Attn: Ms. Lisa Richberg
U.S. District Judge
U. S. District Court
P.O. Box 835
Charleston, SC 29402

          Re: South Carolina Coastal Conservation League et al. v. Wheeler et al., (2:20-cv-1687
          DCN)

Dear Chambers,

       This letter is in follow up to the December 22, 2020 telephonic status conference
conducted in South Carolina Coastal Conservation League et al. v. Wheeler et al., (2:20-cv-1687
DCN). We thank you again for giving the parties the opportunity to discuss the future hearing
regarding the pending motions for summary judgments filed in this matter.

         In advance of the hearing and for planning purposes, we’d like to know which video
conference service the Court expects to use for the hearing. Also, given Plaintiffs’ desire to have
the hearing as soon as possible and given the Federal Defendants’ experience in conducting
video conference hearings, the Federal Defendants are happy to offer the Court any IT assistance
(to the extent it would help facilitate the hearing on short notice). We have discussed the content
of this letter with opposing counsel.




                                                 1
     2:20-cv-01687-DCN        Date Filed 12/23/20      Entry Number 85       Page 2 of 2




      Thank you again and please feel free to email the parties if you have any questions.

                                           PETER M. MCCOY, JR.
                                           UNITED STATES ATTORNEY
                                           By: s/Lee E. Berlinsky
                                           Lee E. Berlinsky (ID # 05443)
                                           Assistant United States Attorney
                                           151 Meeting Street, Suite 200
                                           Charleston, South Carolina 29401
                                           Telephone: (843) 266-1679
                                           lee.berlinsky@usdoj.gov
December 21, 2020




                                               2
